United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 25, 2006

                                                            Charles R. Fulbruge III
                              No. 05-20740                          Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

GUILLERMO JACQUEZ, also   known as Hector Carrarea, also known as
Hector Armando Carrera,   also known as Rafael Martinez Torres,
also known as Guillermo   Jaquez, also known as Guillermo Jacquez-
Gonzalez, also known as   Israel Muniz,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:05-CR-166-ALL
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Larry Chris Iles, counsel appointed to represent Guillermo

Jacquez, has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).          Our

independent review of counsel’s brief, the record, and Jacquez’s

response discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20740
                                -2-

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.   Jacquez’s motion for

appointment of substitute counsel is DENIED.